United States Court of Appeals
                                                                                 Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                August 6, 2004
                               FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                                  Clerk


                                     No. 04-50152
                                   Summary Calendar



      CYNTHIA CURRY; TIM CURRY,

                                                       Plaintiffs-Appellants,

                                          versus

      HEB FOOD STORES, INC.; CHARLES
      BUTT; DAN E. BUTT,

                                                       Defendants-Appellees.


                  Appeal from the United States District Court for
                           the Western District of Texas
                          (USDC No. A-02-CV-771-LY)
          _______________________________________________________


Before REAVLEY, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Summary judgment was properly granted by the district court based on the

reasoning in the magistrate’s report and recommendations. The issue of whether the




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
district court abused its discretion in denying Plaintiffs' motion for extension of time was

not raised in the notice of appeal and is therefore waived.

AFFIRMED.




                                             2